IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

ODE ROMEUS,

             Appellant,

 v.                                              Case No. 5D16-1284

BANK OF AMERICA, N.A.,

             Appellee.

________________________________/

Opinion filed August 9, 2016

Final Appeal from the Circuit
Court for Orange County,
Margaret H. Schreiber, Judge.

Ode Romeus, Orlando, pro se.

Bart T. Heffernan and Michael T. Gelety,
of Marinosci Law Group, P.C., Fort
Lauderdale, for Appellee.


PER CURIAM.



      AFFIRMED. See Fla. R. App. P. 9.315(a).




COHEN, BERGER, and EDWARDS, J.J., concur.